Citation Nr: 1819434	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include ischemic heart disease.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for sciatica of the bilateral lower extremities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, anxiety, and depression.

5.  Entitlement to an increased rating for osteoarthritis of the right knee with limitation of motion, evaluated as 20 percent disabling prior to August 27, 2013 and as 10 percent disabling from that date.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a chain saw accident with injuries to the right lower extremity.  

7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A December 2011 rating decision denied service connection for ischemic heart disease.  A February 2012 rating decision denied service connection for a back disability, sciatica of the lower extremities, and a psychiatric disorder; continued a 20 percent evaluation for the Veteran's right knee osteoarthritis with limitation of motion; and declined to reopen the claim of entitlement to service connection for residuals of a chainsaw accident.  A June 2014 rating decision denied a TDIU.  An October 2014 rating decision assigned a 10 percent evaluation for the right knee disability, effective August 27, 2013.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in April 2017.  A transcript of his hearing is associated with the record.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying descriptions of the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons, as reflected above.

The issues of entitlement to service connection for ischemic heart disease, a back disability, sciatica of the lower extremities, and a psychiatric disorder; evaluation of right knee osteoarthritis with limitation of motion; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1986 Board decision denied service connection for residuals of an open fracture of the right tibia, fracture of the right calcaneus, closed fracture of the right medial malleolus and right tibia, with laceration of the plantar surface of the right foot.

2.  A May 2003 Board decision declined to reopen the claim of entitlement to service connection for the claimed right lower extremity disability.

3.  The evidence added to the record since the May 2003 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right lower extremity disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1986 and May 2003 Board decisions are final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right lower extremity disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

A letter dated in March 2011 discussed the evidence necessary to support the Veteran's petition to reopen.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.    

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  The Board also notes that until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Board denied service connection for residuals of an open fracture of the right tibia, fracture of the right calcaneus, closed fracture of the right medial malleolus and right tibia, with laceration of the plantar surface of the right foot in a June 1986 rating decision.  It acknowledged the Veteran's contention that he sustained injuries to his right lower extremity in March 1985 because his service-connected right knee disability gave way.  With respect to the evidence of record, the Board indicated that testimony from a November 1985 hearing included the Veteran's description of an incident when he was cutting a log using a small chain saw, and the log rolled toward him and he was unable to move out of the way.  The Board noted that the Veteran had sustained various injuries of the right lower extremity when he lost his balance on uneven ground and fell.  The Board noted that, approximately seven months prior to the March 1985 incident, the Veteran underwent arthroscopy and lateral retinacular release of the right knee, and while he experienced complications postoperatively, there were never any complaints of or clinical findings revealing instability of the right knee.  It determined that, inasmuch as instability was the purported causal connection between the March 1985 injuries and the Veteran's service-connected right knee disability, and since instability was not shown, service connection for the injuries sustained in the March 1985 chainsaw accident was not warranted.  

In May 2003, the Board declined to reopen the Veteran's claim.  It noted that evidence added to the record since the June 1986 decision included personal statements by the Veteran and his representative, medical records showing treatment for the right lower extremity disability, and a medical statement by a private physician, C.W.L., MD.  With respect to the personal statements, the Board noted that these alleged that the Veteran's service-connected right knee gave out, causing him to fall, and preventing him from avoiding being injured by the chain saw.  It noted that these statements were essentially repetitive of those considered in the June 1986 decision, and were therefore not new.  Regarding the medical treatment records, the Board indicated that they were new, but that they were not material because they did not contain a competent medical opinion suggesting or indicating that the right lower extremity injury and any resulting disability was caused by the service-connected right knee disability.  Finally, regarding the statements by Dr. L., the Board indicated that this provider identified only the Veteran as the source of information pertaining to the 1985 accident and resulting injuries, and that a recitation of a history already rejected by VA did not have to be presumed credible and did not constitute material evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise is not probative).

In support of the current petition to reopen, the evidence added to the record includes the Veteran's statements, statements by other individuals familiar with the Veteran, VA treatment records, an August 2013 statement by a private orthopedist, and the Veteran's testimony.  

With respect to the Veteran's statements and testimony, the Board notes that this evidence is duplicative of the arguments previously considered by the Board, and is therefore not new.

Medical evidence establishing the various residuals of the March 1985 chain saw accident were also previously before the Board and are also not new.  

The August 2013 statement by the private orthopedist is new; however, this provider states that the Veteran's injuries were the result of his service-connected right knee giving out, thereby causing him to stumble into a running chain saw.  As noted by the Board in its May 2003 decision, a recitation of a history already rejected by the Board need not be presumed credible, and does not constitute material evidence.  

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the previous Board decisions has not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for disability of the right lower extremity as the result of a chainsaw accident may not be reopened.  


ORDER

New and material evidence having not been submitted, the claim of entitlement to service connection for residuals of a chain saw accident with injuries to the right lower extremity is not reopened.


REMAND

The Veteran seeks service connection for a heart condition.  He has testified that he was treated for complaints of chest pain during service, and that he continued to have similar complaints over the years until he was diagnosed with heart disease.  Notably, there is a current diagnosis of coronary artery disease.  In light of the documented complaints of chest pain during service, the Veteran's competent testimony regarding continuation of such symptoms, and the current diagnosis of coronary artery disease, the Board concludes that an examination is warranted to determine the etiology of the Veteran's heart disease.  

The Veteran also seeks service connection a back disability and associated radiculopathy of the lower extremities, which he asserts is related to his service-connected right knee disability.  While a November 2011 VA examiner provided a diagnosis of chronic low back pain, he indicated that there were no findings showing treatment or diagnostic testing.  He seemed to suggest that there was no clinical diagnosis.  However, a private orthopedist in August 2013 indicated that lumbar spine chronic strain and sprain was the result of altered gait.  Because there is conflict with respect to whether there is a clinical diagnosis, and if so, whether there is any relationship to the Veteran's service-connected right knee disability, the Board concludes that an additional examination is necessary to address these questions.

The Veteran also seeks service connection for an acquired psychiatric disorder.  On VA examination in November 2011, the diagnosis was primary insomnia.  The AOJ denied service connection on the basis that there was no diagnosis, as insomnia was not listed in the Diagnostic and Statistical Manual of Psychiatric Disorders, and was a symptom rather than a diagnosis.  The Board's review of the record, however, reveals that a diagnosis of mood disorder not otherwise specified was made by a VA provider in November 2011.  Because there is a diagnosis of a psychiatric disorder but no indication of its etiology, the Board concludes that an additional VA examination is warranted.    

With respect to his service-connected right knee disability, the Veteran testified in May 2017 that, despite the AOJ's determination that it had improved, it had in fact become worse.  In light of the Veteran's allegations of worsening, and of the fact that his most recent VA knee examination dates to 2013, the Board concludes that a current examination is necessary to accurately assess the severity of this disability.

Further development and adjudication of the Veteran's claims may provide evidence in support of the claim for a TDIU.  Moreover, development of his claim of entitlement to service connection for a back disability might also provide evidence supportive of his claim of entitlement to service connection for sciatica of the lower extremities.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his coronary artery disease.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Following examination of the Veteran and review of the record, the examiner should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent) that coronary artery disease is related to any disease or injury during service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed lumbar spine disability, and the current nature and severity of his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Lumbar Spine
Following examination of the Veteran and review of the record, the examiner should identify all diagnoses pertaining to the Veteran's lumbar spine.  With respect to each diagnosis, the examiner should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent) that such disorder was caused or aggravated by his service-connected right knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiner's attention is directed to the August 2013 statement by the private orthopedist.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

Right Knee
The examiner should identify all right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, if any, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed acquired psychiatric disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Following examination of the Veteran and review of the record, the examiner should identify all currently present psychiatric disorders.  With respect to each diagnosis, the examiner should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent) that such disorder is related to any disease or injury during service, or was caused or aggravated by the Veteran's service-connected right knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  Thereafter, review the VA examination reports to ensure compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


